[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 11, 2009
                              No. 08-16180                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 97-00046-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LAKETAYA W. ABDULLAH,
a.k.a. Lisa,
a.k.a. Baby Doll,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 11, 2009)

Before: BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:
      Leonard E. Clark, appointed counsel for Laketaya W. Abdullah in this appeal

from the district court’s denial of Abdullah’s motion to reduce her sentence under

18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of relief

under § 3582(c)(2) is AFFIRMED.




                                          2